Citation Nr: 1648153	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-15 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent prior to August 16, 2016, and in excess of 20 percent thereafter for service-connected chronic lumbar strain with degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Army from October 1954 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this issue in May 2016.

In an August 2016 rating decision, the RO granted an increased disability rating of 20 percent for service-connected chronic lumbar strain with degenerative disc disease effective August 16, 2016.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.   Prior to August 16, 2016, the Veteran's chronic lumbar strain with degenerative disc disease manifested with pain, forward flexion greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees, with no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  Beginning August 16, 2016, the Veteran's chronic lumbar strain with degenerative disc disease manifested with pain and forward flexion greater than 30 degrees, but without favorable ankyolsis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent prior to August 16, 2016, for service-connected chronic lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2015).

2.  Beginning August 16, 2016, the criteria for an increased disability rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5238.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in November 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA attempted to secure records from the Social Security Administration and an additional VA examination was obtained.  The Board notes that no records from the Social Security Administration existed and the Veteran was notified of this finding.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.  

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2015) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2015) provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Spinal disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  In relevant part, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Intervertebral Disc Syndrome (IVDS) is rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evaluations range from 10 to 60 percent based on the number of incapacitating episodes (period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  Higher ratings are assignable with 4 weeks or more of incapacitating episodes in a year.  

By way of history, the Veteran was initially granted entitlement to service connection for a chronic lumbar strain with degenerative disc disease in January 1955, and was awarded a 10 percent disability rating.  In November 2011 he applied for an increased disability rating which was denied in May 2012.  The Veteran's disability rating was increased to 20 percent in an August 2016 rating decision, effective August 16, 2016.  At all times during the present appeal, the Veteran has contended that he is entitled to a higher disability rating.

Prior to August 16, 2016

As noted, prior to August 16, 2016, the Veteran had a 10 percent disability rating for his service-connected chronic lumbar strain with degenerative disc disease.  Therefore, to warrant a higher disability rating the evidence would have to show forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In October 2011 the Veteran began complaining of spinal pain; specifically, he noted that his back pain spread to his left thigh, causing weakness.  He asserted that his pain level was a "seven" on a pain scale of one to ten and that his pain was aggravated with walking and assuaged with rest.  He reported that he was unable to get comfortable at night and that he was only able to sleep for 90 minutes consecutively.  At the time he had a CT scan of the lumbar spine that showed broad-based disc bulges from L1-S1 with mild foraminal stenosis and facet hypertrophy.

The following month the Veteran first underwent VA examination in connection with his claim.  At the time he reported having back pain since separating from service but that he had not sought treatment for his symptoms until October 2011.  He denied flare ups impacting the function of his back.  During the physical examination the Veteran's lumbar spine forward flexion was to 70 degrees with pain, and his extension was to 20 degrees with pain; his bilateral flexion was to 20 degrees with pain, and his lateral rotation was to 25 degrees with pain.  His combined range of motion was 180 degrees.  On repetition the Veteran had decreased lateral flexion to 15 degrees bilaterally, but his range of motion testing was otherwise the same.  The combined range of motion after repetition was 170 degrees.  He did not have guarding or muscle spasm of the back.  His lower extremities had normal strength, sensation, and reflexes.  He had a positive straight leg raise on the left side and mild numbness and paresthesias and/or dysesthesias in the left lower extremity, and the VA examiner indicated that the Veteran had mild radiculopathy on the left.  There were no other neurological abnormalities.  The VA examiner noted that the Veteran had IVDS but that he had no incapacitating episodes.  He was diagnosed with chronic lumbar strain with degenerative disc disease of the lumbar spine. 

Around this time the Veteran was receiving physical therapy for his lumbar spine pain, and in his last physical therapy session in December 2011 he reported that his pain had decreased from a "seven" on the pain scale of one to ten to a "five" on the pain scale.  The treatment provider noted that the Veteran's lumbar spine flexion had increased from 30 to 56 degrees, and his lumbar spine extension had increased from four to 15 degrees, and his right-side bending increased from eight to 25 degrees, and his left-side bending increased from four to 27 degrees.  His straight leg raise was noted to have improved bilaterally, and he was given home exercises.  

In July 2012 the Veteran had a physical examination wherein his musculoskeletal strength was normal and he had normal tone in the joints, bones, and muscles.  He was noted to have tenderness and a decreased range of motion in the spine, and his straight leg raise was positive on the left side.  At the time the Veteran reported using Vicodin medication occasionally, and he was encouraged to seek follow-up treatment at VA as needed.  There was no other documented treatment for the remainder of this period.  

In considering the Veteran's treatment for his chronic lumbar strain with degenerative disc disease during this appeal period, the Board determines that a disability rating in excess of 10 percent is not warranted.  While the Veteran had a reduced range of motion during his physical therapy treatment, the Board assigns more weight to the VA examination report in regards to range of motion since the findings at the VA examination were based on a full physical examination with all types of range of motion testing.  VA examinations are conducted using tools to accurately gauge the true range of motion.  His range of motion testing on examination showed a reduction in the range of motion, but the reduction was consistent with a 10 percent disability rating.  Indeed, the Veteran's forward flexion in October 2011 was zero to 70 degrees with pain, and his combined range of motion was at worst 170 degrees, which is consistent with a 10 percent disability rating.  Furthermore, the examiner found no gait deficits, guarding, or muscle spasms.  The evidence also does not suggest that the Veteran suffered from additional functional loss due to DeLuca factors, or increased pain or fatigue on repetition.  DeLuca, 8 Vet. App. 202.  In addition, ankylosis is not shown during this period and the findings on examination and during physical therapy are against a finding that the entire thoracolumbar spine was fixed.  As such, a higher rating is not warranted when considering the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.    

There is no indication that the Veteran was prescribed bedrest by a physician for IVDS during this period.  As such, a higher rating is not warranted for IVDS based on Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Moreover, the evidence is against a finding that the Veteran had separately ratable neurological manifestations of the low back disability.  The evidence does not show radiculopathy or any other diagnosed neurological disability during this period that has not already been separately rated; in this case the Veteran is already in receipt of a 10 percent disability rating for left lower extremity radiculopathy since November 2011.  

Overall, the Board notes that the evidence, to include the Veteran's range of motion testing and other physical findings, is consistent with a 10 percent disability rating during this period.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating higher than 10 percent during this period.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5238, Gilbert v. Derwinski, 1 Vet App. 49 (1990).

Beginning August 16, 2016

During this period, the Veteran is assigned a 20 percent disability rating.  Therefore, to warrant a higher disability rating the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

In August 2016 the Veteran again underwent VA examination in connection with his claim.  At the time the Veteran presented with an antalgic gait and he was using a cane and wearing a back brace.  He asserted that his back pain was a constant, dull ache, and that occasionally he would have flare ups where pain would shoot down his left leg; he indicated that his left leg was numb most of the time.  The Veteran reported that he had difficulty getting into and out of the car and that he was uncomfortable when sleeping or sitting; he indicated that he would occasionally use a walker if he felt unsteady, and that he used a wheelchair if he was going somewhere where he needed to walk long distances.  For pain management, the Veteran reported that he took Tylenol medication occasionally and that he had done physical therapy in the past but had to stop because he could not afford it.  

During the range of motion testing the Veteran's forward flexion was zero to 50 degrees and his extension was zero to five degrees.  His right lateral flexion was zero to ten degrees and his left lateral flexion was zero to 15 degrees.  His bilateral rotation was zero to 20 degrees.  The VA examiner noted that the Veteran had a painful range of motion, and that he exhibited pain on weight-bearing.  His forward flexion and right lateral flexion were reduced on repetition, and the VA examiner noted that the Veteran was slightly unsteady on his feet and that he was constantly readjusting.  Even after repetition, forward flexion was to 40 degrees.  The examiner noted it was impossible to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  In the lower extremities, the Veteran had reduced strength, reflexes and sensation bilaterally, with the exception of normal sensation on the right.  His left straight leg raise was positive, which the VA examiner noted was indicative of mild radiculopathy of the left lower extremity.  There was no radiculopathy on the right side.  The VA examiner indicated that the Veteran had IVDS but that he did not require bedrest.  The examiner also specifically noted that ankylosis was not present and there were no additional neurological abnormalities other than those noted above.  At the time the Veteran had an x-ray of the lumbar spine that showed moderate to severe degenerative changes and compression deformities involving T12, L1, and L4 vertebral bodies.  The Veteran was diagnosed with degenerative arthritis of the spine and IVDS.  There was no other documented treatment during this period.  

The Board finds that the Veteran's physical examination findings during this period were consistent with a 20 percent disability rating.  His forward flexion of the lumbar spine was zero to 50 degrees and he had an altered, antalgic gait.  The Veteran's range of motion testing was slightly diminished on repetition, and he was noted to be unsteady on his feet.  Moreover, the Veteran used several assistive devices for ambulation, to include a cane, walker, and wheelchair.  This evidence is indicative of a 20 percent disability rating.  

However, the evidence does not suggest that a disability rating higher than 20 percent is warranted.  There was no evidence that the Veteran's forward flexion of the thoracolumbar spine was to 30 degrees or less.  In this case, the Veteran's lumbar spine forward flexion was at worst zero to 40 degrees, which is consistent with a 20 percent disability rating.  Moreover, there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  The Board notes that he has never been diagnosed with spinal ankylosis and his physical findings do not suggest ankylosis.  

While the Veteran was diagnosed with IVDS during his VA examination, the VA examiner specifically indicated that the Veteran did not require bedrest for this disability.  As such, a higher rating is not warranted for IVDS based on Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Moreover, the evidence is against a finding that the Veteran had separately ratable neurological manifestations of the low back disability that has not already been considered.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating higher than 20 percent during this appeal period.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5238, Gilbert, 1 Vet App. 49.

Other Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Services to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1) (2015).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2015).  The Veteran's lumbar spine disability is manifested by pain, a reduced range of motion in the spine, and an altered gait.  These symptoms are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  While the Veteran has complained of difficulty getting into and out of the car, discomfort when sleeping or sitting, and flare ups of pain; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran at times uses a brace, cane, wheelchair, and walker to alleviate his symptoms.  Although the use of these aides is not specifically contemplated under the rating criteria, the symptoms corrected/alleviated by the use them are addressed.  In fact, the Veteran's VA examinations describe the level of his disability when he is not using any of these items and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of lumbar spine symptomatology is consistent with the degree of disability addressed by the currently assigned evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5235-5242; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court), in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has not asserted that he is unable to work as a result of his service-connected disabilities, nor has the issue otherwise been raised by the record.  In the most recent VA examination the Veteran reported that he was 86-years-old and that he retired when he was 62-years-old due to his back pain.  However, the Board notes that the Veteran has been receiving disability benefits from VA since separation from service, and he has never made a claim for TDIU.  There is no indication that the Veteran required any special work accommodations when he was working, and the Veteran has not asserted that he needed such assistance.  As such, the Board finds the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to an increased disability rating in excess of 10 percent prior to August 16, 2016, and in excess of 20 percent thereafter for service-connected chronic lumbar strain with degenerative disc disease is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


